Title: From George Washington to William Fitzhugh, 11 November 1785
From: Washington, George
To: Fitzhugh, William



My Dr Sir
Mount Vernon 11th Novr 1785.

I pray you to accept my thanks for your favor of the second, & for the present which it announced—than which nothing could be more acceptable, as I am desireous of getting into a stock of Deer with as much expedition as the nature of the case will admit. But if the Doe you offer me is not inconvenient to yourself; I shou’d be glad if she could remain at Chatham until a small paddock which I intend to enclose this Winter for the reception of these animals, is railed in—when I will fall upon some method, least liable to accidents, to bring her up.
I congratulate you on your success on the Falmouth turf. Our old acquaintance Saml Gallaway retired from the Alexa races, & from the pomps & vanities of this World almost in the same instant—having taken his departure for the impervious shades of death as soon as he got home. My respectful compliments, in which Mrs Washington [joins], are offered to Mrs Fitzhugh. I am Dr Sir &c.

Go: Washington

